Citation Nr: 0311367	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  93-26 547	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for post-traumatic stress disorder 
(PTSD), evaluated as 30 percent disabling from November 12, 
1991, through November 6, 1996.

2.  Entitlement to an increased rating from an original grant 
of service connection for PTSD, evaluated as 50 percent 
disabling from November 7, 1996, through February 19, 2001.

3.  Entitlement to an increased rating from an original grant 
of service connection for PTSD, evaluated as 70 percent 
disabling as of February 20, 2001.


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein service connection for PTSD 
was granted and assigned a 10 percent rating, effective as of 
November 12, 1991, the date of receipt of the veteran's 
claim.  In July 1993, the RO increased this rating to 30 
percent, again effective as of November 12, 1991.  In October 
1995, the Board remanded this case for further action; in 
March 1998, the RO assigned a 50 percent rating for this 
disorder, effective as of November 7, 1996.  The Board, in 
September 1998, denied increased compensation.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) which, by means of an Order 
issued in November 1999, vacated the Board's September 1998 
decision, and remanded the case to the Board for further 
development of the evidence.  The Board remanded the claim in 
May 2000.  In March 2001, the RO awarded a 70 percent rating 
as of February 20, 2001; a total rating for compensation 
purposes based on individual unemployability was also 
assigned as of that date.  The case is again before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1962 to September 1965.

2.	On April 15, 2003, the Board was notified by the 
veteran's representative that the veteran died on April [redacted], 
2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



		
	             C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



